Exhibit 99.1 Transcript of Earnings Call for Results from the First Quarter of 2010 May 12, 2010 This transcript has been edited for clarity. Operator: Good day, ladies and gentlemen. Welcome to the China XD Plastics’ 1Q10 earnings conference call. My name is Nicole and I will be your operator for today. At this time, all participants are in a listen-only mode. Later we will conduct a question and answer session. As a reminder, this conference is being recorded for replay purposes. I would now like to turn the conference over to your host for today’s call, Ed Job.
